United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 8, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40856
                           Summary Calendar


DARNELL SMITH,

                                      Plaintiff-Appellant,

versus

PETER D. SCHAEFER, Law Library Administrator; CATHY L. MOORES,
Law Library Supervisor; JUAN A. GUTIERREZ, Laundry Manager III;
EILEEN KENNEDY, Assistant Warden; THOMAS J. PRASIFKA, Senior
Warden; GILBERT L. HERRERA, Grievance Investigator III; HILDA
SILVAS, Grievance Investigator II; DAVID R. DIAZ, Mailroom
Supervisor,

                                      Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 2:04-CV-331
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Darnell Smith, Texas prisoner number 666016, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 suit, which

was filed to seek redress for alleged acts of retaliation and

denial of his rights of access to courts and equal protection.

Smith argues that the district court improperly construed his

suit and erred by rejecting his myriad claims.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-40856
                                  -2-
     Smith contends that the district court misconstrued his

filings and erred by dismissing his retaliation claims.   Our

review of the record reveals no such error.   The district court’s

construction of Smith’s claims is based on a reasonable reading

of his voluminous pleadings.    Further, the district court did not

err by dismissing Smith’s retaliation claims.   Smith failed to

allege facts from which retaliation could plausibly be inferred,

and most of the adverse acts of which he complains are de

minimis.   See Morris v. Powell, 449 F.3d 682, 684-86 (5th Cir.

2006); Jones v. Greninger, 188 F.3d 322, 324-26 (5th Cir. 1999);

Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).   Smith has

shown no error in connection with the district court’s dismissal

of his retaliation claims.

     Smith likewise has shown no error concerning the district

court’s dismissal of his Equal Protection claim because his

allegations concerning this claim do not show that the alleged

improper acts that form the basis for his suit were motivated by

racial animus.   See Taylor v. Johnson, 257 F.3d 470, 473 (5th

Cir. 2001); Coleman v. Houston Indep. Sch. Dist., 113 F.3d 528,

533 (5th Cir. 1997).   Smith’s challenge to the district court’s

dismissal of his claim that he was denied access to courts fails

because he has not demonstrated prejudice in connection with the

defendants’ actions.   See Lewis v. Casey, 518 U.S. 343, 351

(1996); McDonald v. Steward, 132 F.3d 225, 230-31 (5th Cir.

1998).   To the extent Smith requests that state law claims
                           No. 05-40856
                                -3-
concerning “emotional and mental anguish” be allowed to proceed,

he asserted no such claims in his complaint, nor does he allege

that the district court erred by failing to consider such claims.

Moreover, Smith does not reference such claims again in his

brief, and they are appropriately deemed waived.     See United

States v. Beaumont, 972 F.2d 553, 563 (5th Cir. 1992) (“Failure

of an appellant to properly argue or present issues in an

appellate brief renders those issues abandoned.”).    The district

court’s judgment is affirmed.

     The district court’s dismissal of Smith’s suit counts as a

strike under the three-strikes provision of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Additionally, Smith garnered at least two other strikes when

prior suits were dismissed.     See Smith v. Pollunsky, No. C-99-501

(S.D. Tex. Mar. 16, 2000), aff’d, No. 00-40362 (5th Cir. Sept. 5,

2000); Smith v. Barrios, No. C-98-101 (S.D. Tex. Aug. 3, 1998),

appeal dismissed, No. 98-41090 (5th Cir. 98-41090); see also

Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir.

1998).   Because Smith has at least three strikes under § 1915(g),

he is barred from proceeding in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See Adepegba, 103 F.3d at 388; § 1915(g).

     AFFIRMED; 28 U.S.C. § 1915(g) BAR IMPOSED.